Citation Nr: 1615000	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  15-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the severance of service connection for Parkinson's disease was proper.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to November 1946, and from August 1948 to January 1972.  
This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO severed service connection for Parkinson's disease, effective February 1, 2015.  The Veteran disagreed with this determination and perfected this appeal.  Original jurisdiction in this case is with the RO in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 2006, the Veteran was diagnosed with a benign tremor of Parkinson's disease.

2.  In a July 2012 rating decision, the RO granted service connection for Parkinson's disease, effective February 9, 2011.
 
3.  Upon receipt of evidence suggesting that the Veteran does not have Parkinson's disease, the RO proposed to discontinue service connection for Parkinson's disease in a March 2013 rating decision. 
 
4.  The RO implemented the severance of service connection for Parkinson's disease in a November 2014 rating decision; notice of the final rating decision was mailed in November 2014, with severance effective February 1, 2015. 

5.  Severance was based on medical evidence that inadequately discussed the facts, findings, and reasons supporting a conclusion that the Veteran's initial Parkinson's disease diagnosis was clearly erroneous, as is required for severance based on a change of diagnosis under 38 C.F.R. § 3.105(d).
 
6.  The RO's failure to comply with the requirements set forth in 38 C.F.R. § 3.105(d) renders the severance void ab initio.
CONCLUSION OF LAW

The severance of service connection for Parkinson's disease, effective February 1, 2015, is void ab initio, and service connection for Parkinson's disease is restored. 38 U.S.C.A. §§ 1110, 5112 (a) (West 2014); 38 C.F.R. §§ 3.105(d), 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).

As the issue of whether service connection for Parkinson's disease was properly severed is being resolved in the Veteran's favor below, a discussion here of compliance with the VCAA with regard to this appeal is not necessary.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection based on herbicide exposure will be presumed for certain specified diseases, to include Parkinson's disease, that become manifest to a compensable degree within a specified period of time.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection is clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2015); see also Daniels v. Gober, 10 Vet. App. 474, 478   (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified of the contemplated action at his or her latest address of record, will be furnished detailed reasons for the contemplated action, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(d) (2015). 

In this case, the Veteran filed a service connection claim for tremors in his right arm and hand in March 2006.  Upon examination in July 2006, a VA examiner diagnosed the Veteran with a "benign tremor of Parkinson's" disease.  The examiner pertinently noted that since the Veteran's complaint is of a tremor of the right hand, unilateral, and at rest, "it is most probably [the] beginning of Parkinson's symptoms or a disorder of the basal ganglia which controls the involuntary movements."  See the July 2006 VA examiner's report at 2.  

The RO denied the Veteran's service-connection claim in a July 2006 rating decision and the Veteran did not appeal.  Following a Federal Court mandate, VA conducted a special review of certain cases involving veterans who were exposed to herbicides during service, to include the Veteran's case, and ultimately awarded service connection for Parkinson's disease in a July 2012 rating decision on a presumptive basis, as per the provisions of 38 C.F.R. § 3.309(e).  

The Veteran underwent a Parkinson's disease evaluation in August 2012.  At that time, the examiner found no diagnosis of Parkinson's disease.  Based on this change in diagnosis, the RO initiated the severance procedures outlined above.  Indeed, in a March 2013 rating decision, the RO advised the Veteran of its intent to sever service connection for Parkinson's disease on the basis of clear and unmistakable error.  The RO explained that the current medical evidence showed that the Veteran did not, in fact, have Parkinson's disease.  In an April 1, 2013 letter, the RO informed the Veteran that he had 60 days to submit additional evidence, and 30 days to request a hearing.  The RO also informed the Veteran that he could request a hearing after 30 days, but it would continue with the proposed action. 

The Veteran did not submit a response or any additional evidence.  In a November 2014 rating decision, the RO determined that the earlier grant of service connection was clearly and unmistakably erroneous and severed service connection for Parkinson's disease, effective February 1, 2015.  

While the procedural requirements for severance appear to have been satisfactorily completed, the Board notes that service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous, with the burden of proof being upon VA.  38 C.F.R. § 3.105(d).  CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

To determine whether CUE was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

There are differences in application of the standards for severance of service connection and for demonstrating CUE in a prior final VA decision.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).  VA is not limited to review of the law and the record that existed at the time of the original decision in adjudicating a matter of severance of service connection-that is, the provisions of 38 C.F.R. § 3.105(d) do not limit the reviewable evidence to only that which was before the RO in making its initial service connection award.  Daniels, 10 Vet. App. at 480; see also Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  Further, "the severance decision focuses-not on whether the original decision was clearly erroneous - but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Stallworth, 20 Vet. App. at 488 (quoting 38 C.F.R. § 3.105(d)).

Importantly, a change in diagnosis may be accepted as a basis for severance action if an examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d) (2015).  The certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  Id.  

As noted above, a VA examiner diagnosed the Veteran with a benign tremor of Parkinson's disease in July 2006.  Although medical evidence of record dated subsequent to this examination, to include VA examination reports dated September 2010 and August 2012, indicates that that the Veteran does not have Parkinson's disease, no physician has specifically examined the Veteran's July 2006 diagnosis, found it to be clearly erroneous, and discussed the reasons why the initial diagnosis was in error, as is required by 38 C.F.R. § 3.105(d) prior to severance.  The medical evidence shows that as recently as September 2015, the Veteran still experienced trembling of the right upper extremity.  On September 22, 2015, VA referred the Veteran to a neurology clinic for evaluation of his tremor with concern for Parkinson's disease.  While the VA physician stated that the Veteran had none of the cardinal features of Parkinson's disease, she did not discuss how or why the Veteran's prior diagnosis was clearly erroneous, nor did she attribute the Veteran's tremor to any other disability.  See a September 22, 2015 VA Consultation Report.  
In cases concerning reductions of benefits and severance of service connection, the Court of Appeals for Veterans Claims (the Court) has held that VA's failure to observe applicable law and consider all relevant evidence renders a reduction decision "void ab initio" and the Court has set them aside as "not in accordance with law."  Brown v. Brown, 5 Vet. App. 413, 422 (1993) (reversing Board's reduction of disability rating and remanding for Board to reinstate prior rating) (quoting 38 U.S.C. § 7261(a)(3)(A)); see Wilson v. West, 11 Vet.App. 383, 386-87 (1998) (applying same principle to case involving severance of service connection); see also Schafrath v. Derwinski, 1 Vet.App. 589, 596 (1991) (reversing Board's decision that rating should be reduced because the Board had failed to provide adequate statement of reasons or bases).

While it may be true that the Veteran does not currently have Parkinson's disease, once service-connection for a disability has been established, there are specific procedural steps that must be taken, and evidentiary thresholds that must be met before service-connection for such disability may be severed.  In this case, although the procedural steps appear to have been satisfactorily accomplished, on the merits, the RO relied on medical evidence that inadequately addressed the key question at issue-whether the diagnosis on which service connection was predicated is clearly erroneous.  To the extent that error is implied, the evidence still does not include adequate discussion of the facts, findings and reasons supporting this conclusion, as is required under the provisions of 38 C.F.R. § 3.105(d).  As such, the Board finds that the RO's failure to comply with the requirements set forth in 38 C.F.R. § 3.105(d) renders the severance of service-connection for Parkinson's disease void ab initio, and service connection for Parkinson's disease is restored from the date of severance.  38 U.S.C.A. §§ 1110, 5112(a) (West 2014); 38 C.F.R. §§ 3.105(d), 3.303 (2015).

The Board adds that the RO remains free to attempt to sever service connection again for Parkinson's disease; however, such severance must comply with all applicable law and be based upon all acquired evidence, as required by 38 C.F.R. § 3.105(d).  See Schafrath, 1 Vet.App. at 596.


ORDER

The severance of service connection for Parkinson's disease was improper, and restoration of service connection is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


